Exhibit 10.6

 

No. SARs [                          ]

   Date of Grant [                          ]

PETROHAWK ENERGY CORPORATION

STOCK APPRECIATION RIGHTS AGREEMENT

ANNUAL VESTING AWARDS

KCS ENERGY, INC. 2005 EMPLOYEE AND DIRECTORS STOCK PLAN

A total of             Stock Appreciation Rights (individually, and
collectively, “SAR(s)”) are hereby granted to             (the “Employee”) on
            (“Date of Grant”) at the Grant Value determined in this Stock
Appreciation Rights Agreement (this “SAR Agreement”), and in all respects
subject to the terms, definitions and provisions, of the KCS Energy, Inc. 2005
Employee and Directors Plan (the “Plan”), which Plan was assumed by Petrohawk
Energy Corporation (the “Company”) upon KCS Energy, Inc.’s merger with and into
the Company and is incorporated herein by reference except to the extent
otherwise expressly provided in this SAR Agreement. Capitalized terms used in
this SAR Agreement which are not otherwise defined herein shall have the
meanings assigned such terms in the Plan.

1. Grant Value. The “Grant Value” is $            for each SAR, which is equal
to the Fair Market Value of a share of Company Common Stock on the Date of
Grant.

2. Vesting, Exercise and Forfeiture of SAR Agreement Shares.

(a) The SARs shall vest and become “Vested SARs” (but, without limitation, if
unexercised such Vested SARs will expire on date of the termination of the SAR
as set out in Section 5 below) on the occurrence of the earliest of the dates
(“Vesting Date”) set forth in (a) through (c) below:

 

  (a)             SARs on the date of the 1 st Anniversary of the Date of Grant;

 

  (b)             SARs on the date of the 2 nd Anniversary of the Date of Grant;
and

 

  (c)              SARs on the date of the 3 rd Anniversary of the Date of
Grant.

(b) The SARs may be exercised only by the Employee during the Employee’s
lifetime while the Employee remains an employee of the Company and will
terminate and cease to be exercisable upon the Employee’s termination of
employment with the Company for any reason, except that:

 

  (i) If the Employee’s employment with the Company terminates by reason of
Total and Permanent Disability, the SARs may be exercised in full (whether or
not the SARs have fully vested) by the Employee (or Employee’s estate or the
person who acquires the SARs by will or the laws of descent and distribution or
otherwise by reason of death of the Employee) but only within such period of
time ending on the earlier of (i) the date that is one (1) year following such
termination or (ii) the expiration of the term of the SARs as set forth in this
SAR Agreement.

 

  (ii) If the Employee dies while in employ of the Company, the Employee’s
estate, or the person who acquires the SARs by will or the laws of descent and
distribution or otherwise by reason of the death of the Employee, may exercise
Employee’s SARs in full (whether or not the SARs are fully vested) but only
within such period of time ending on the earlier of (i) the date that is one
(1) year following the Employee’s death or (ii) the expiration of the term of
the SARs as set forth in this SAR Agreement.



--------------------------------------------------------------------------------

  (iii) If the Employee is terminated without Cause, the Employee may exercise
the Employee’s Vested SARs but only within such period of time ending on the
earlier of (i) the date that is three months following the termination of such
person’s employment or (ii) the expiration of the term of the SARs as set forth
in this SAR Agreement.

 

  (iv) If the Employee voluntarily terminates employment with the Company, the
Employee may exercise the Employee’s Vested SARs on the earlier of (i) the date
that is three months following termination of such person’s employment or
(ii) the expiration of the term of the SARs as set forth in this SAR Agreement,
IF AND ONLY IF, the Company provides written consent to the Employee providing
that the Employee may exercise the Vested SARs during such period.

 

  (v) Notwithstanding anything in this Agreement to the contrary, provided that
the the Employee is serving as an employee of the Company at the time of a
Change in Control, immediately upon such Corporate in Control, the SARs shall
automatically vest in full and become immediately exercisable in accordance with
this paragraph 2(b)(v), and after such Change in Control and upon such full
vesting, the following exercisability periods shall apply: (i) the Employee may
exercise the Employee’s SARs until the expiration of the term of the SARs as set
forth in the Agreement, so long as the Employee remains employed by the Company;
(ii) if the Employee dies while in employ of the Company after a Change in
Control or if the Employee’s employment with the Company terminates by reason of
Total and Permanent Disability after a Change in Control, the Employee, the
Employee’s estate, or the person who acquires the SARs by will or the laws of
descent and distribution or otherwise by reason of the death or Total and
Permanent Disability of Employee, as applicable, may exercise the Employee’s
SARs within such period of time ending on the earlier of (x) the date that is
one (1) year following the Employee’s death or Total and Permanent Disability or
(y) the expiration of the term of the SARs as set forth in this SAR Agreement;
(iii) if the Employee is terminated without Cause after a Change in Control,
Employee may exercise Employee’s SARs but only within such period of time ending
on the earlier of (x) the date that is six months following the termination of
such person’s employment or (y) the expiration of the term of the SARs as set
forth in this SAR Agreement; (iv) if the Employee voluntarily terminates
employment with the Company after a Change in Control, the Employee may exercise
the Employee’s SARs on the earlier of (x) the date that is six months following
termination of such person’s employment or (y) the expiration of the term of the
SARs as set forth in this SAR Agreement; and (v) if the Employee is terminated
for Cause by the Company, the Employee may exercise Employee’s SARs only within
such period of time ending on the date of termination of the Employee.

3. Amount Payable, and Form of Payment, on Exercise of SAR.

(a) Amount Payable on Exercise of SAR. Upon the Employee’s exercise of a Vested
SAR, the Employee shall be entitled to receive the “SAR Spread”, determined as
of the date of exercise of the SAR Agreement, with respect to each SAR exercised
on such date. The SAR Spread is the product of (i) the excess of the Fair Market
Value of a share of Company Common Stock on the date of exercise over the Grant
Value, multiplied by (ii) the number of SARs exercised.

(b) Form of Payment. Within a reasonable period following the exercise of a
Vested SAR, the Employee will receive shares of Company Common Stock having a
Fair Market Value, as determined on the date of exercise of the Vested SAR,
equal to the SAR Spread described in Section 3(a) above, provided, however that
no fractional shares of Common Stock be issued upon exercise of an SAR and any
fractional share interest shall be settled in cash. The Employee may choose to
use a portion of such shares of Company Common Stock to satisfy some or all of
such Employee’s withholding obligations under Section 4(b) of this SAR
Agreement.



--------------------------------------------------------------------------------

4. Exercise of SAR Agreement. This SAR Agreement shall not be exercisable prior
to the first date on which a portion of the SARs become Vested SARs, and
thereafter (and prior to the termination of this SAR Agreement), this SAR
Agreement shall be exercisable, in whole or in part, with respect to Vested
SARs.

(a) Method of Exercise. Without limitation, this SAR Agreement shall be
exercised by a written or electronic notice delivered to the Administrator (or
the Administrator’s authorized agent) which shall:

 

  (i) state the election to exercise the SAR Agreement and the number of Vested
SARs in respect of which it is being exercised; and

 

  (ii) be signed (electronically or otherwise) by the person or persons entitled
to exercise the SAR Agreement and, if the SAR Agreement is being exercised by
any person or persons other than the Employee, be accompanied by proof,
satisfactory to the Administrator, of the rights of such person or persons to
exercise the SAR Agreement.

(b) Withholding. To the extent that the exercise of the SARs or the disposition
of shares of Company Common Stock acquired by exercise of the SARs results in
compensation income to the Employee for federal or state income tax purposes,
the Employee shall deliver to the Company at the time of such exercise or
disposition such amount of money or shares of Company Common Stock as the
Company may require to meet its obligation under applicable tax laws or
regulations, and, if the Employee fails to do so, the Company is authorized to
withhold from any cash or Company Common Stock remuneration then or thereafter
payable to the Employee any tax required to be withheld by reason of such
resulting compensation income. Upon an exercise of the SARs, the Company is
further authorized in its discretion to satisfy any such withholding requirement
out of any cash or shares of Company Common Stock distributable to the Employee
upon such exercise. Except as may otherwise be permitted by the Code, in the
event of a permitted transfer of a SAR hereunder, the Employee shall remain
subject to withholding taxes upon exercise. In addition, the Company shall have
no obligation to provide any notices to the transferee including, for example,
notice of the termination of a SAR following the Employee’s termination of
employment.

(c) Issuance of Shares. The Employee agrees that the shares of Company Common
Stock which the Employee may acquire by exercising the SARs will not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable securities laws, whether federal or state. The Employee also agrees
(i) that the certificates representing the shares of Company Common Stock
purchased pursuant to the exercise of the SARs may bear such legend or legends
as the Committee deems appropriate in order to assure compliance with applicable
securities laws, and (ii) that the Company may refuse to register the transfer
of such shares of Company Common Stock purchased pursuant to the exercise of the
SARs on the stock transfer records of the Company if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities laws and (iii) that the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the shares of Company Common Stock purchased pursuant to the
exercise of the SARs.

(d) Surrender of SAR Agreement. Upon exercise of this SAR Agreement in part, if
requested by the Administrator, the Employee shall deliver this SAR Agreement
and other written agreements (if any) executed by the Company and the Employee
with respect to this SAR Agreement to the Administrator who shall endorse or
cause to be endorsed thereon a notation of such exercise and return the SAR
Agreement (and other agreements, if any) to the Employee.

5. Term of SAR Agreement. Without limitation, the unexercised portion of this
SAR Agreement shall automatically and without notice terminate on the tenth
(10th) anniversary of the Date of Grant.

6. No Transfers Permitted. Neither this SAR Agreement nor the SARs are
transferable by Employee otherwise than pursuant to Section 4.2.5.1 and 4.2.5.2
of the Plan, which shall be deemed permitted by the Administrator.

7. No Right To Continued Employment. Neither the Plan, nor this SAR Agreement,
shall confer upon Employee any right with respect to continuation of employment
by the Company, or any right to provide services to the Company, nor shall it
interfere in any way Employee’s right to terminate employment, or the Company’s
right to terminate Employee’s employment, at any time.



--------------------------------------------------------------------------------

8. Law Governing. WITHOUT LIMITATION, THIS SAR AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF DELAWARE.

9. Employee Acknowledgements and Representation. The Employee hereby
acknowledges the Employee’s: (i) opportunity to review the Plan,
(ii) opportunity to discuss this SAR Agreement with a representative of the
Company, and the Employee’s personal advisors, to the extent the Employee deems
necessary or appropriate, (iii) understanding of the terms and provisions of the
SAR Agreement and the Plan, and (iv) understanding that, by the Employee’s
signature below, the Employee is agreeing to be bound by all of the terms and
provisions of this SAR Agreement and the Plan. Without limitation, the Employee
agrees to accept as binding, conclusive and final all decisions or
interpretations (including, without limitation, all interpretations of the
meaning of provisions of the Plan, or SAR Agreement, or both) of the
Administrator upon any questions arising under the Plan, or this SAR Agreement,
or both. The Employee hereby represents to the Company that the Employee was an
employee of KCS Energy, Inc. at the time of its merger with and into the Company
on July 12, 2006.

Dated as of this              day of                          , 200             
.

 

EMPLOYEE    

Employee

 

PETROHAWK ENERGY CORPORATION Per:        Larry Helm, Executive Vice President -
Chief Administrative Officer